Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Mark Klughart, attorney of record on July 19, 2022.

In the claims:Claim 1, lines 30-38, rewrite as follows:
said TFP exhibits a change in said force (ΔF) in response to said ΔT that is proportional to said TTC of said TCM[[;]] , such that selection of said TTC of said TCM serves to increase, not change, or decrease said ΔF upon increases or decreases in said ΔT; 



Amend claim 5 as follows--
5. (Currently Amended) The system of Claim 4, wherein said metallic material comprises:




characterized by a general formula TiNbX, wherein X is at least one of Al,Sn,Ta,Zr,Mo,HE,V,O; or

characterized by a general formula TiTaX, wherein X is at least one of Al,Sn,Nb, Zr,Mo,HE,V,O;


and combinations thereof.

Claim 11, lines 30-38, rewrite as follows:
said TFP exhibits a change in said force (ΔF) in response to said ΔT that is proportional to said TTC of said TCM[[;]] , such that selection of said TTC of said TCM serves to increase, not change, or decrease said ΔF upon increases or decreases in said ΔT; 



Amend claim 14 as follows--
14. (Currently Amended) The system of Claim 11, wherein said metallic material comprises at least one of:




characterized by a general formula TiNbX, wherein X is at least one of Al,Sn,Ta,Zr,Mo,HE,V,O; or

characterized by a general formula TiTaX, wherein X is at least one of Al,Sn,Nb, Zr,Mo,HE,V,O;


and combinations thereof.

Claim 21, lines 30-38, rewrite as follows:
said TFP exhibits a change in said force (ΔF) in response to said ΔT that is proportional to said TTC of said TCM[[;]] , such that selection of said TTC of said TCM serves to increase, not change, or decrease said ΔF upon increases or decreases in said ΔT; 






Amend claim 22 as follows--
22. (Currently Amended) The system of Claim 21, wherein said metallic material comprises at least one of:




characterized by a general formula TiNbX, wherein X is at least one of Al,Sn,Ta,Zr,Mo,HE,V,O; or

characterized by a general formula TiTaX, wherein X is at least one of Al,Sn,Nb, Zr,Mo,HE,V,O;


and combinations thereof.

Claim 31, lines 30-38, rewrite as follows:
said TFP exhibits a change in said force (ΔF) in response to said ΔT that is proportional to said TTC of said TCM[[;]] , such that selection of said TTC of said TCM serves to increase, not change, or decrease said ΔF upon increases or decreases in said ΔT; 



Cancel claim 35.

			Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record, whether taken alone or in any combination, discloses or suggests a fastener system as set forth in present claims 1, 11, 21 or 31 and including a titanium-based temperature compensating member (TCM) as defined in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	July 19, 2022